UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARMAX, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1821055 (I.R.S. Employer Identification No.) 12800 Tuckahoe Creek Parkway Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) CARMAX, INC. 2 (AS AMENDED AND RESTATED JUNE 23, 2009) CARMAX, INC 2 (AS AMENDED AND RESTATED JUNE 23, 2009) (Full title of the plan) Thomas J. Folliard President and Chief Executive Officer CarMax, Inc. 12800 Tuckahoe Creek Parkway
